Order entered October 19, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00698-CV

                     MICHAEL SUTKER, M.D., ET AL., Appellants

                                             V.

                              DORCAS SIMMONS, Appellee

                     On Appeal from the 298th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-17-13851

                                         ORDER
       Before the Court is appellee’s October 15, 2018 unopposed third motion for an extension

of time to file a brief. We GRANT the motion and extend the time to October 22, 2018.


                                                    /s/   ADA BROWN
                                                          JUSTICE